EXECUTION COPY STERLING CONSTRUCTION COMPANY, INC. CREDIT AGREEMENT DATED AS OF OCTOBER 31, 2007 COMERICA BANK AS ADMINISTRATIVE AGENT, SYNDICATION AGENT, DOCUMENTATION AGENT AND LEAD ARRANGER Detroit_801261_9 TABLE OF CONTENTS Page 1. DEFINITIONS. 1 Certain Defined Terms 1 2. REVOLVING CREDIT. 23 Commitment 23 Accrual of Interest and Maturity; Evidence of Indebtedness. 23 Requests for and Refundings and Conversions of Advances 24 Disbursement of Advances. 26 Swing Line Advances 27 Interest Payments; Default Interest 33 Optional Prepayments. 34 Prime-based Advance in Absence of Election or Upon Default 35 Revolving Credit Facility Fee 35 Mandatory Repayment of Revolving Credit Advances. 35 Optional Reduction or Termination of Revolving Credit Aggregate Commitment 36 Use of Proceeds of Advances 37 3. LETTERS OF CREDIT. 37 Letters of Credit 37 Conditions to Issuance 38 Notice 39 Letter of Credit Fees; Increased Costs 39 Other Fees 41 Drawings and Demands for Payment Under Letters of Credit. 41 Obligations Irrevocable 42 Risk Under Letters of Credit. 44 Indemnification 44 Right of Reimbursement 45 4. INTENTIONALLY OMITTED. 46 5. CONDITIONS. 46 Conditions of Initial Advances 46 Continuing Conditions 50 6. REPRESENTATIONS AND WARRANTIES. 50 Corporate Authority 50 Due Authorization 50 Good Title; Leases; Assets; No Liens 50 Taxes 51 No Defaults 51 Enforceability of Agreement and Loan Documents 51 i Compliance with Laws 51 Non-contravention 52 Litigation 52 Consents, Approvals and Filings, Etc 52 Agreements Affecting Financial Condition 52 No Investment Company or Margin Stock 52 ERISA 53 Conditions Affecting Business or Properties 53 Environmental and Safety Matters 53 Subsidiaries 54 Intentionally Omitted 54 Intentionally Omitted 54 Franchises, Patents, Copyrights, Tradenames, etc 54 Capital Structure 54 Accuracy of Information 54 Solvency 55 Employee Matters 55 No Misrepresentation 55 Corporate Documents and Corporate Existence 55 Acquisition Documents. 56 7. AFFIRMATIVE COVENANTS. 56 Financial Statements 57 Certificates; Other Information 57 Intentionally Omitted 59 Conduct of Business and Maintenance of Existence; Compliance with Laws.59 Maintenance of Property; Insurance 59 Inspection of Property; Books and Records, Discussions 59 Notices 60 Hazardous Material Laws 61 Financial Covenants. 62 Governmental and Other Approvals 62 Compliance with ERISA; ERISA Notices 62 Defense of Collateral 63 Future Subsidiaries; Additional Collateral. 63 Accounts 64 Use of Proceeds 64 Post-Closing Items 65 Further Assurances and Information 66 8. NEGATIVE COVENANTS. 66 Limitation on Debt 66 Limitation on Liens 67 Acquisitions 68 Limitation on Mergers, Dissolution or Sale of Assets 68 Restricted Payments 69 Put and Call 70 ii Limitation on Investments, Loans and Advances 70 Transactions with Affiliates 71 Sale-Leaseback Transactions; Sale of Accounts or Notes Receivables 71 Limitations on Other Restrictions 71 Prepayment of Debt 71 Amendment of Certain Documents 72 Modification of Certain Agreements 72 Management Fees 72 Fiscal Year 72 9. DEFAULTS. 72 Events of Default 72 Exercise of Remedies 75 Rights Cumulative 75 Waiver by Borrowers of Certain Laws 76 Waiver of Defaults 76 Set Off 76 PAYMENTS, RECOVERIES AND COLLECTIONS. 76 Payment Procedure 76 Application of Proceeds of Collateral 78 Pro-rata Recovery 78 CHANGES IN LAW OR CIRCUMSTANCES; INCREASED COSTS. 78 Reimbursement of Prepayment Costs 79 Eurodollar Lending Office 79 Circumstances Affecting Eurodollar-based Rate Availability 79 Laws Affecting Eurodollar-based Advance Availability 80 Increased Cost of Eurodollar-based Advances 80 Capital Adequacy and Other Increased Costs 81 Right of Lenders to Fund through Branches and Affiliates 82 Margin Adjustment 82 AGENT. 83 Appointment of Agent 83 Deposit Account with Agent 84 Scope of Agent’s Duties 84 Successor Agent 84 Credit Decisions 85 Authority of Agent to Enforce This Agreement 85 Indemnification of Agent 85 Knowledge of Default 86 Agent’s Authorization; Action by Lenders 86 Enforcement Actions by the Agent 87 Collateral Matters. 87 Agents in their Individual Capacities 88 Agent’s Fees 88 iii Documentation Agent or other Titles 88 No Reliance on Agent’s Customer Identification Program 88 MISCELLANEOUS. 89 Accounting Principles 89 Consent to Jurisdiction 89 Law of Texas 89 Interest 89 Closing Costs and Other Costs; Indemnification. 90 Notices 92 Further Action 93 Successors and Assigns; Participations; Assignments. 93 Counterparts; Execution 96 Amendment and Waiver 96 Confidentiality 97 Substitution of Lenders 98 Withholding Taxes 99 Taxes and Fees 99 WAIVER OF JURY TRIAL 99 Patriot Act Notice Complete Agreement; Conflicts Severability Table of Contents and Headings; Section References Construction of Certain Provisions Independence of Covenants Electronic Transmissions Advertisements Reliance on and Survival of Provisions Joint and Several Liability iv EXHIBITS A FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE B FORM OF REVOLVING CREDIT NOTE C FORM OF SWING LINE NOTE D FORM OF REQUEST FOR SWING LINE ADVANCE E FORM OF NOTICE OF LETTERS OF CREDIT F FORM OF SECURITY AGREEMENT G FORM OF JOINDER AGREEMENT H FORM OF ASSIGNMENT AGREEMENT I INTENTIONALLY OMITTED J FORM OF COVENANT COMPLIANCE REPORT K INTENTIONALLY OMITTED L INTENTIONALLY OMITTED M FORM OF SWING LINE PARTICIPATION CERTIFICATE SCHEDULES Schedule 1.1Applicable Margin Grid Schedule 1.2Percentages and Allocations Schedule 1.3Corporate Information Schedule 1.4Existing Comerica Loans Schedule 1.5Existing Letters of Credit Schedule 5.1(c)Jurisdictions of Organization Schedule 5.2Jurisdictions where each Credit Party is Authorized to do Business Schedule 6.3(b)Owned Real Property Schedule 6.4Exceptions to Tax Filings Schedule 6.7Violations of Law Schedule 6.9Litigation Schedule 6.10Third Party Consents Schedule 6.13Benefit Plans Schedule 6.15Environmental Schedule 6.16Subsidiaries Schedule 6.19Trade Names Schedule 6.20Equity Interests Schedule 6.23Collective Bargaining Agreements and Grievances Schedule 8.1Existing Debt Schedule 8.1(i)Liberty Mutual Insurance Company Bonds Remaining Outstanding PostClosing Schedule 8.2Existing Liens Schedule 8.7Existing Investments Schedule 8.8Transactions with Affiliates Schedule 13.6Notices Detoit_801261_9 1 CREDIT AGREEMENT This Credit Agreement (“Agreement”) is made as of the 31st day of October, 2007, by and among the financial institutions from time to time signatory hereto (individually a “Lender,” and any and all such financial institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent for the Lenders (in such capacity, the “Agent”), Arranger, Syndication Agent and Documentation Agent, Sterling Construction Company, Inc., a Delaware corporation (“Sterling”), Texas Sterling Construction Co., a Delaware corporation (“TSC”) and Oakhurst Management Corporation, a Texas corporation (“OMC” and together with Sterling and TSC, the “Borrowers” and each a “Borrower” as more specifically defined herein). RECITALS A.Borrowers have requested that the Lenders extend to them credit and letters of credit on the terms and conditions set forth herein. B.The Lenders are prepared to extend such credit as aforesaid, but only on the terms and conditions set forth in this Agreement. NOW THEREFORE, in consideration of the covenants contained herein, Borrowers, the Lenders, and the Agent agree as follows: 1.DEFINITIONS. 1.1Certain Defined Terms.For the purposes of this Agreement the following terms will have the following meanings: “Acquisition” shall mean the acquisition by Sterling of 100% of the issued and outstanding Equity Interests of RHBI and of at least 91% of the issued and outstanding Equity Interests of RHBL on the terms set forth in this Agreement and the Acquisition Documents. “Acquisition Documents” shall mean the Purchase Agreement dated October 31, 2007 by and among Sterling, Thomas Fisher and the Sellers (the “Purchase Agreement”) and all documents related thereto or executed and delivered in connection therewith, as the same may be amended, restated or otherwise modified in compliance with this Agreement. “Advance(s)” shall mean, as the context may indicate, a borrowing requested by the Borrowers, and made by the Revolving Credit Lenders under Section 2.1 hereof or the Swing Line Lender under Section 2.5 hereof, including without limitation any readvance, refunding or conversion of such borrowing pursuant to Section 2.3 or 2.5 hereof, and any advance deemed to have been made in respect of a Letter of Credit under Section 3.6(a) hereof, and shall include, as applicable, a Eurodollar-based Advance, a Prime-based Advance and a Quoted Rate Advance. “Affected Lender” shall have the meaning set forth in Section 13.12 hereof. Detroit_801261_9 1 “Affiliate” shall mean, with respect to any Person, any other Person directly or indirectly controlling (including but not limited to all directors and officers of such Person), controlled by, or under direct or indirect common control with such Person. A Person shall be deemed to control another Person for the purposes of this definition if such Person possesses, directly or indirectly, the power (i) to vote 10% or more of the Equity Interests having ordinary voting power for the election of directors or managers of such other Person or (ii) to direct or cause the direction of the management and policies of such other Person, whether through the ownership of voting securities, by contract or otherwise. “Agent” shall have the meaning set forth in the preamble, and include any successor agents appointed in accordance with Section 12.4 hereof. “Agent’s Correspondent” shall mean for Eurodollar-based Advances, Agent’s Grand Cayman Branch (or for the account of said branch office, at Agent’s main office in Detroit, Michigan, United States). “Alternate Base Rate” shall mean, for any day, an interest rate per annum equal to the Federal Funds Effective Rate in effect on such day, plus fifty basis points. “Applicable Fee Percentage” shall mean, as of any date of determination thereof, the applicable percentage used to calculate certain of the fees due and payable hereunder, determined by reference to the appropriate columns in the Pricing Matrix attached to this Agreement as Schedule 1.1. “Applicable Interest Rate” shall mean, (i) with respect to each Revolving Credit Advance, the Eurodollar-based Rate or the Prime-based Rate, and (ii) with respect to each Swing Line Advance, the Prime-based Rate or, if made available to the Borrowers by the Swing Line Lender at its option, the Quoted Rate, in each case as selected by the Borrowers from time to time subject to the terms and conditions of this Agreement. “Applicable Margin” shall mean, as of any date of determination thereof, the applicable interest rate margin, determined by reference to the appropriate columns in the Pricing Matrix attached to this Agreement as Schedule 1.1, such Applicable Margin to be adjusted solely as specified in Section 11.8 hereof. “Applicable Measuring Period” shall mean the period of four consecutive fiscal quarters ending on the applicable date of determination, for Sterling, TSC, OMC and the Target as if they had combined operations as of January 1, 2007. “Asset Coverage Ratio” shall mean, as of any date of determination, a ratio the numerator of which is an amount equal to eighty percent (80%) of the orderly liquidation value of machinery and equipment of Sterling and its Consolidated Subsidiaries owned on the Effective Date after giving effect to the Acquisition plus eighty percent (80%) of the Cost of new and used machinery and equipment purchased after the Effective Date and the denominator of which is the Funded Debt minus cash and cash equivalents and Permitted Investments of Sterling and its Consolidated Subsidiaries, in each case as determined in accordance with GAAP. “Asset Sale” shall mean the sale, transfer or other disposition by any Credit Party of any asset (other than the sale or transfer of less than one hundred percent (100%) of the stock or other ownership interests of any Subsidiary) to any Person (other than to Borrowers or a Guarantor). Detroit_801261_9 2 “Assignment Agreement” shall mean an Assignment Agreement substantially in the form of Exhibit H hereto. “Authorized Signer” shall mean each person who has been authorized by the Borrowers to execute and deliver any requests for Advances hereunder pursuant to a written authorization delivered to the Agent and whose signature card or incumbency certificate has been received by the Agent. “Average Total Debt” shall mean the daily average Funded Debt for any applicable period. “Balance Sheet” shall have the meaning as set forth on Section 7.2(b). “Bankruptcy Code” shall mean Title 11 of the United States Code and the rules promulgated thereunder. “Bond Documents” shall mean the Surety Agreements together, in each case, with such other documents as are related thereto as the same may be amended, restated, or otherwise modified in compliance with this Agreement. “Borrower Representative” shall mean Sterling or any other Borrower identified as the Borrower Representative in a written notice delivered to Agent and signed by Borrowers. “Borrowers” and “Borrower” shall have the meaning set forth in the Preamble to this Agreement, and shall include each other Subsidiary of Sterling which shall join into this Agreement as a Borrower hereunder, including but not limited to Road and Highway Builders, LLC, a Nevada limited liability company (“RHBL”) and Road and Highway Builders Inc., a Nevada corporation (“RHBI” and together with RHBL, the “Target”) following the consummation of the Acquisition. “Business Day” shall mean any day other than a Saturday or a Sunday on which commercial banks are open for domestic and international business (including dealings in foreign exchange) in Detroit, Michigan and New York, New York, and in the case of a Business Day which relates to a Eurodollar-based Advance, on which dealings are carried on in the London interbank eurodollar market. “Capitalized Lease” shall mean, as applied to any Person, any lease of any property (whether real, personal or mixed) with respect to which the discounted present value of the rental obligations of such Person as lessee thereunder, in conformity with GAAP, is required to be capitalized on the balance sheet of that Person. “Collateral” shall mean all property or rights in which a security interest, mortgage, lien or other encumbrance for the benefit of the Lenders is or has been granted or arises or has arisen, under or in connection with this Agreement, the other Loan Documents, or otherwise to secure the Indebtedness. Detroit_801261_9 3 “Collateral Access Agreement” shall mean an agreement in form and substance satisfactory to the Agent in its sole discretion, pursuant to which a mortgagee or lessor of real property on which Collateral is stored or otherwise located, or a warehouseman, processor or other bailee of inventory or other property owned by any Credit Party, that acknowledges the Liens under the Collateral Documents and subordinates or waives any Liens held by such Person on such property and, includes such other agreements with respect to the Collateral as Agent may require in its sole discretion, as the same may be amended, restated or otherwise modified from time to time. “Collateral Assignment” shall mean that certain Collateral Assignment of Purchase Agreement dated as of the date hereof executed by Sterling for the benefit of Agent, as the same may be amended, restated or otherwise modified from time to time. “Collateral Documents” shall mean the Security Agreement, the Pledge Agreements, the Mortgages, the Collateral Assignment, the Escrow Agreement Acknowledgement, the Collateral Access Agreements, the Joinder Agreement and all other security documents (and any joinders thereto) executed by any Credit Party in favor of the Agent on or after the Effective Date, in connection with any of the foregoing collateral documents, in each case, as such collateral documents may be amended or otherwise modified from time to time. “Comerica Bank” shall mean Comerica Bank and its successors or assigns. “Comerica Debt” shall mean the term loans owed by any of the Borrowers to Comerica Bank as set forth on Schedule 1.4. “Comerica Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated as of the Effective Date between the Agent and Comerica Bank, as the same may be amended, restated or otherwise modified from time to time. “Commitment Letter” shall mean that certain Commitment Letter dated as of October 12, 2007 by and among Comerica Bank, Sterling, TSC and OMC. “Consolidated” (or “consolidated”) or “Consolidating” (or “consolidating”) shall mean, when used with reference to any financial term in this Agreement, the aggregate for two or more Persons of the amounts signified by such term for all such Persons determined on a consolidated (or consolidating) basis in accordance with GAAP, applied on a consistent basis. Unless otherwise specified herein, “Consolidated” and “Consolidating” shall refer to Sterling and its Subsidiaries, determined on a Consolidated or Consolidating basis. “Cost” shall mean the purchase price and all other costs related to the purchase of the machinery and equipment by the Credit Parties which are eligible to be capitalized under GAAP, including taxes, transportation, warranties, set-up charges, instructions, license fees and other miscellaneous amounts. Detroit_801261_9 4 “Covenant Compliance Report” shall mean the report to be furnished by Borrowers to the Agent pursuant to Section 7.2(a) hereof, substantially in the form attached hereto as Exhibit J and certified by a Responsible Officer of the Borrower Representative, in which report Borrowers shall set forth the information specified therein and which shall include a statement of then applicable level for the Applicable Margin and Applicable Fee Percentages as specified in Schedule 1.1 attached to this Agreement. “Credit Parties” shall mean the Borrowers and their respective Subsidiaries, and “Credit Party” shall mean any one of them, as the context indicates or otherwise requires. “Current Maturities of Long Term Debt” shall mean, at any given time, all principal and interest payments required to be paid during the ensuing one year period from such given time on all Debt having a maturity of greater than one year. “Debt” shall mean as to any Person, without duplication (a) all Funded Debt of a Person, (b) all Guarantee Obligations of such Person, (c) all obligations of such Person under conditional sale or other title retention agreements relating to property or assets purchased by such Person, (d) all indebtedness of such Person arising in connection with any Hedging Transaction entered into by such Person, and (e) all recourse Debt of any partnership of which such Person is the general partner. “Default” shall mean any event that with the giving of notice or the passage of time, or both, would constitute an Event of Default under this Agreement. “Distribution” is defined in Section 8.5 hereof. “Dollars” and the sign “$” shall mean lawful money of the United States of America. “Domestic Subsidiary” shall mean any Subsidiary of a Borrower incorporated or organized under the laws of the United States of America, or any state or other political subdivision thereof or which is considered to be a “disregarded entity” for United States federal income tax purposes and which is not a “controlled foreign corporation” as defined under Section 957 of the Internal Revenue Code, in each case provided such Subsidiary is owned by a Borrower or a Domestic Subsidiary of Borrower, and “Domestic Subsidiaries” shall mean any or all of them. “EBITDA” shall mean for any period, as determined in accordance with GAAP, Net Income for such period plus, without duplication and only to the extent reflected as a charge or reduction in the statement of such Net Income for such period, the sum of (a) income tax expense, (b) interest expense, (c) depreciation and amortization expense (including amortized debt financing costs), (d) any extraordinary or non-recurring non-cash expenses or losses, and any other non-cash expenses or losses approved by the Majority Lenders, including non-cash losses on sales of assets outside the ordinary course of business, minus, to the extent included in consolidated Net Income for such period, any extraordinary or non-recurring non-cash gains including non-cash gains on sales of assets outside the ordinary course of business. “Effective Date” shall mean the date on which all the conditions precedent set forth in Sections 5.1 and 5.2 have been satisfied. “Electronic Transmission” shall mean each document, instruction, authorization, file, information and any other communication transmitted, posted or otherwise made or communicated by e-mail or E-Fax, or otherwise to or from an E-System or other equivalent service. Detroit_801261_9 5 “Eligible Assignee” shall mean (a) a Lender; (b) an Affiliate of a Lender; (c) any Person (other than a natural person) that is or will be engaged in the business of making, purchasing, holding or otherwise investing in commercial loans or similar extensions of credit in the ordinary course of its business, provided that such Person is administered or managed by a Lender, an Affiliate of a Lender or an entity or Affiliate of an entity that administers or manages a Lender; or (d) any other Person (other than a natural person) approved by the (i) Agent (and in the case of an assignment of a commitment under the Revolving Credit, the Issuing Lender and Swing Line Lender), and (ii) unless a Event of Default has occurred and is continuing, the Borrower Representative (each such approval not to be unreasonably withheld or delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall not include the Borrowers, or any of the Borrowers’ Affiliates or Subsidiaries; and provided further that notwithstanding clause (d)(ii) of this definition, no assignment shall be made to an entity which is a competitor of any Credit Party without the consent of the Borrower Representative, which consent may be withheld in its sole discretion. “Equity Interest” shall mean (i) in the case of any corporation, all capital stock and any securities exchangeable for or convertible into capital stock, (ii) in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents of corporate stock (however designated) in or to such association or entity, (iii) in the case of a partnership or limited liability company, partnership or membership interests (whether general or limited) and (iv) any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distribution of assets of, the issuing Person, and including, in all of the foregoing cases described in clauses (i), (ii), (iii) or (iv), any warrants, rights or other options to purchase or otherwise acquire any of the interests described in any of the foregoing cases. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended, or any successor act or code and the regulations in effect from time to time thereunder. “E-System” shall mean any electronic system and any other Internet or extranet-based site, whether such electronic system is owned, operated or hosted by the Agent, any of its Affiliates or any other Person, providing for access to data protected by passcodes or other security system. “Escrow Agreement Acknowledgement” shall mean that certain acknowledgment executed and delivered by Sterling and Comerica Bank, as escrow agent for the benefit of the Agent, acknowledging the assignment of Sterling’s rights under that certain Escrow Agreement relating to the Acquisition. “Eurodollar-based Advance” shall mean any Advance which bears interest at the Eurodollar-based Rate. “Eurodollar-based Rate” shall mean a per annum interest rate which is equal to the sum of (a) the Applicable Margin, plus (b) the quotient of: (i)the per annum interest rate at which deposits in the relevant eurocurrency are offered to Agent’s Eurodollar Lending Office by other prime banks in the eurocurrency market in an amount comparable to the relevant Eurodollar-based Advance and for a period equal to the relevant Eurodollar-Interest Period at approximately 11:00 A.M. Detroit time two (2) Business Days prior to the first day of such Eurodollar-Interest Period, divided by Detroit_801261_9 6 (ii)a percentage equal to 100% minus the maximum rate on such date at which Agent is required to maintain reserves on ‘Eurocurrency Liabilities’ as defined in and pursuant to Regulation D of the Board of Governors of the Federal Reserve System or, if such regulation or definition is modified, and as long as Agent is required to maintain reserves against a category of liabilities which includes eurocurrency deposits or includes a category of assets which includes eurocurrency loans, the rate at which such reserves are required to be maintained on such category, such sum to be rounded upward, if necessary, to the nearest whole multiple of 1/100th of 1%. “Eurodollar-Interest Period” shall mean, for any Eurodollar-based Advance, an Interest Period of one, two, three or six months (or any shorter or longer periods agreed to in advance by the Borrower Representative, Agent and the Lenders) as selected by Borrowers, for such Eurodollar-based Advance pursuant to Section 2.3 or 4.4 hereof, as the case may be. “Eurodollar Lending Office” shall mean, (a) with respect to the Agent, Agent’s office located at its Grand Caymans Branch or such other branch of Agent, domestic or foreign, as it may hereafter designate as its Eurodollar Lending Office by written notice to the Borrower Representative and the Lenders and (b) as to each of the Lenders, its office, branch or affiliate located at its address set forth on the signature pages hereof (or identified thereon as its Eurodollar Lending Office), or at such other office, branch or affiliate of such Lender as it may hereafter designate as its Eurodollar Lending Office by written notice to Borrower Representative and Agent. “Event of Default” shall mean each of the Events of Default specified in Section 9.1 hereof. “Existing Letters of Credit” shall mean the Letters of Credit set forth on Schedule 1.5. “Federal Funds Effective Rate” shall mean, for any day, a fluctuating interest rate per annum equal to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers, as published for such day (or, if such day is not a Business Day, for the next preceding Business Day) by the Federal Reserve Bank of New York, or, if such rate is not so published for any day which is a Business Day, the average of the quotations for such day on such transactions received by Agent from three Federal funds brokers of recognized standing selected by Agent, all as conclusively determined by the Agent, such sum to be rounded upward, if necessary, to the nearest whole multiple of 1/100th of 1%. “Fee Letter” shall mean the fee letter by and among Sterling, TSC, OMC and Comerica Bank dated as of October 12, 2007 relating to the Indebtedness hereunder, as amended, restated, replaced or otherwise modified from time to time. Detroit_801261_9 7 “Fees” shall mean the Revolving Credit Facility Fee, the Letter of Credit Fees and the other fees and charges (including any agency fees) payable by Borrowers to the Lenders, the Issuing Lender or Agent hereunder or under the Fee Letter. “Final Maturity Date” shall mean the Revolving Credit Maturity Date. “Fiscal Year” shall mean the twelve-month period ending on each December 31. “Fixed Charge Coverage Ratio” shall mean as of any date of determination a ratio the numerator of which is EBITDA for the Applicable Measuring Period, minus cash taxes and cash tax distributions with respect to such period and the denominator of which is the sum of Current Maturities of Long Term Debt plus interest paid during the trailing twelve month period, plus twenty-five percent (25%) of the daily average total non-amortizing debt during the trailing twelve month period. “Foreign Subsidiary” shall mean any Subsidiary, other than a Domestic Subsidiary, and “Foreign Subsidiaries” shall mean any or all of them. “Funded Debt” of any Person shall mean, without duplication, (a) all indebtedness of such Person for borrowed money or for the deferred purchase price of property or services as of such date (other than operating leases and trade liabilities incurred in the ordinary course of business and payable in accordance with customary practices) or which is evidenced by a note, bond, debenture or similar instrument, (b) the principal component of all obligations of such Person under Capitalized Leases, (c) all reimbursement obligations (actual, contingent or otherwise) of such Person in respect of letters of credit, bankers acceptances or similar obligations issued or created for the account of such Person, (d) all liabilities of the type described in (a), (b) and (c) above that are secured by any Liens on any property owned by such Person as of such date even though such Person has not assumed or otherwise become liable for the payment thereof, the amount of which is determined in accordance with GAAP but excluding accrued liabilities or deferred charges as defined under GAAP except as specifically included in clauses (a), (b), (c) and (d) of this definition; provided however that so long as such Person is not personally liable for any such liability, the amount of such liability shall be deemed to be the lesser of the fair market value at such date of the property subject to the Lien securing such liability and the amount of the liability secured, and (e) all Guarantee Obligations in respect of any liability which constitutes Funded Debt; provided, however that Funded Debt shall not include any indebtedness under any Hedging Transaction prior to the occurrence of a termination event with respect thereto. “GAAP” shall mean, as of any applicable date of determination, generally accepted accounting principles in the United States of America, as applicable on such date, consistently applied, as in effect from time to time. “Governmental Obligations” means noncallable direct general obligations of the United States of America or obligations the payment of principal of and interest on which is unconditionally guaranteed by the United States of America. Detroit_801261_9 8 “Guarantee Obligation” shall mean as to any Person (the “guaranteeing person”) any obligation of the guaranteeing Person in respect of any obligation of another Person (the “primary obligor”) (including, without limitation, any bank under any letter of credit), the creation of which was induced by a reimbursement agreement, guaranty agreement, keepwell agreement, purchase agreement, counterindemnity or similar obligation issued by the guaranteeing person, in either case guaranteeing or in effect guaranteeing any Debt, leases, dividends or other obligations (the “primary obligations”) of the primary obligor in any manner, whether directly or indirectly, including, without limitation, any obligation of the guaranteeing person, whether or not contingent, (i) to purchase any such primary obligation or any property constituting direct or indirect security therefor, (ii) to advance or supply funds (1) for the purchase or payment of any such primary obligation or (2) to maintain working capital or equity capital of the primary obligor or otherwise to maintain the net worth or solvency of the primary obligor, (iii) to purchase property, securities or services primarily for the purpose of assuring the owner of any such primary obligation of the ability of the primary obligor to make payment of such primary obligation or (iv) otherwise to assure or hold harmless the owner of any such primary obligation against loss in respect thereof; provided, however, that the term Guarantee Obligation shall not include endorsements of instruments for deposit or collection in the ordinary course of business. The amount of any Guarantee Obligation of any guaranteeing person shall be deemed to be the lower of (a) an amount equal to the stated or determinable amount of the primary obligation in respect of which such Guarantee Obligation is made and (b) the maximum amount for which such guaranteeing person may be liable pursuant to the terms of the instrument embodying such Guarantee Obligation, unless such primary obligation and the maximum amount for which such guaranteeing person may be liable are not stated or determinable, in which case the amount of such Guarantee Obligation shall be such guaranteeing person’s maximum reasonably anticipated liability in respect thereof as determined by the applicable Person in good faith. “Guarantor(s)” shall mean each Subsidiary of any Borrower which has executed and delivered to the Agent a Guaranty (or a joinder to a Guaranty), and a Security Agreement (or a joinder to the Security Agreement). “Guaranty” shall mean, collectively, any guaranty agreements executed and delivered from time to time after the Effective Date (whether by execution of joinder agreements or otherwise) pursuant to Section 7.13 hereof or otherwise, as amended, restated or otherwise modified from time to time. “Hazardous Material” shall mean any hazardous or toxic waste, substance or material defined or regulated as such in or for purposes of the Hazardous Material Laws. “Hazardous Material Law(s)” shall mean all laws, codes, ordinances, rules, regulations and other governmental restrictions and requirements issued by any federal, state, local or other governmental or quasi-governmental authority or body (or any agency, instrumentality or political subdivision thereof) pertaining to any substance or material which is regulated for reasons of health, safety or the environment and which is present or alleged to be present on or about or used in any facilities owned, leased or operated by any Credit Party, or any portion thereof including, without limitation, those relating to soil, surface, subsurface ground water conditions and the condition of the indoor and outdoor ambient air; any so-called “superfund” or “superlien” law; and any other United States federal, state or local statute, law, ordinance, code, rule, regulation, order or decree regulating, relating to, or imposing liability or standards of conduct concerning, any Hazardous Material, as now or at any time during the term of the Agreement in effect. Detroit_801261_9 9 “Hedging Agreement” shall mean any agreement relating to a Hedging Transaction entered into between a Borrower and any Lender or an Affiliate of a Lender. “Hedging Transaction” means each interest rate swap transaction, basis swap transaction, forward rate transaction, equity transaction, equity index transaction, foreign exchange transaction, cap transaction, floor transaction or commodities hedge (including any option with respect to any of these transactions and any combination of any of the foregoing). “Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement and not to any particular paragraph or provision of this Agreement. “Income Taxes” shall mean for any period the aggregate amount of taxes based on income or profits for such period with respect to the operations of Sterling and its Subsidiaries (including, without limitation, all corporate franchise, capital stock, net worth and value-added taxes assessed by state and local governments) determined in accordance with GAAP on a Consolidated basis (to the extent such income and profits were included in computing Consolidated Net Income). “Indebtedness” shall mean all indebtedness and liabilities (including without limitation principal, interest (including without limitation interest accruing at the then applicable rate provided in this Agreement or any other applicable Loan Document after the Final Maturity Date and interest accruing at the then applicable rate provided in this Agreement or any other applicable Loan Document after the filing of any petition in bankruptcy, or the commencement of any insolvency, reorganization or like proceeding, relating to the Credit Parties whether or not a claim for post-filing or post-petition interest is allowed in such proceeding), fees, expenses and other charges) arising under this Agreement or any of the other Loan Documents, whether direct or indirect, absolute or contingent, of any Credit Party to any of the Lenders or Affiliates thereof or to the Agent, in any manner and at any time, whether arising under this Agreement, the Guaranty or any of the other Loan Documents (including without limitation, payment obligations under Hedging Transactions evidenced by Hedging Agreements, provided that the payment obligations under commodities Hedging Transactions evidenced by Hedging Agreements that are deemed “Indebtedness” hereunder and entitled to the benefit of the Liens granted under the Collateral Documents (the “Lender Commodities Hedging Transactions”) (a) shall not exceed $500,000 in aggregate amount and (b) shall be provided by only one Lender at a time, which Lender (the “Designated Lender”) shall be designated in a notice from the Borrower Representative to the Agent, provided, further, that the Borrowers may select a new Designated Lender from time to time upon notice to the Agent so long as no payment obligations remain outstanding to the then current Designated Lender under any Lender Commodities Hedging Transaction), due or hereafter to become due, now owing or that may hereafter be incurred by any Credit Party to any of the Lenders or Affiliates thereof or to the Agent, and which shall be deemed to include protective advances made by Agent with respect to the Collateral under or pursuant to the terms of any Loan Document and any liabilities of any Credit Party to Agent or any Lender arising in connection with any Lender Products, in each case whether or not reduced to judgment, with interest according to the rates and terms specified, and any and all consolidations, amendments, renewals, replacements, substitutions or extensions of any of the foregoing; provided, however that for purposes of calculating the Indebtedness outstanding under this Agreement or any of the other Loan Documents, the direct and indirect and absolute and contingent obligations of the Credit Parties (whether direct or contingent) shall be determined without duplication. Detroit_801261_9 10 “Intercompany Note” shall mean any promissory note issued or to be issued by any Credit Party to evidence an intercompany loan in form and substance satisfactory to Agent. “Interest Period” shall mean (a) with respect to a Eurodollar-based Advance, a Eurodollar-Interest Period, commencing on the day a Eurodollar-based Advance is made, or on the effective date of an election of the Eurodollar-based Rate made under Section 2.3 or 4.4 hereof, and (b) with respect to a Swing Line Advance carried at the Quoted Rate, an interest period of 30 days (or any lesser number of days agreed to in advance by the Borrower Representative, Agent and the Swing Line Lender); provided, however that (i) any Interest Period which would otherwise end on a day which is not a Business Day shall end on the next succeeding Business Day, except that as to an Interest Period in respect of a Eurodollar-based Advance, if the next succeeding Business Day falls in another calendar month, such Interest Period shall end on the next preceding Business Day, (ii) when an Interest Period in respect of a Eurodollar-based Advance begins on a day which has no numerically corresponding day in the calendar month during which such Interest Period is to end, it shall end on the last Business Day of such calendar month, and (iii) no Interest Period in respect of any Advance shall extend beyond the Revolving Credit Maturity Date. “Internal Revenue Code” shall mean the Internal Revenue Code of 1986 of the United States of America, as amended from time to time, and the regulations promulgated thereunder. “Investment” shall mean, when used with respect to any Person, (a) any loan, investment or advance made by such Person to any other Person (including, without limitation, any Guarantee Obligation) in respect of any Equity Interest, Debt, obligation or liability of such other Person and (b) any other investment made by such Person (however acquired) in Equity Interests in any other Person, including, without limitation, any investment made in exchange for the issuance of Equity Interest of such Person and any investment made as a capital contribution to such other Person. “Issuing Lender” shall mean Comerica Bank in its capacity as issuer of one or more Letters of Credit hereunder, or its successor designated by the Revolving Credit Lenders. “Issuing Office” shall mean such office as Issuing Lender shall designate as its Issuing Office. “Joinder Agreement” means that certain Joinder Agreement in the form attached hereto as Exhibit G, executed and delivered by Target and dated as of the Effective Date, as the same may be amended, restated or otherwise modified. “Lender Products” shall mean any one or more of the following types of services or facilities extended to the Credit Parties by any Lender: (i) credit cards, (ii) credit card processing services, (iii) debit cards, (iv) purchase cards, (v) Automated Clearing House (ACH) transactions, (vi) cash management, including controlled disbursement services, and (vii) establishing and maintaining deposit accounts. Detroit_801261_9 11 “Lenders” shall have the meaning set forth in the preamble, and shall include the Revolving Credit Lenders, the Swing Line Lender and any assignee which becomes a Lender pursuant to Section 13.8 hereof. “Letter of Credit Agreement” shall mean, collectively, the letter of credit application and related documentation executed and/or delivered by the Borrowers in respect of each Letter of Credit, in each case satisfactory to the Issuing Lender, as amended, restated or otherwise modified from time to time. “Letter of Credit Documents” shall have the meaning ascribed to such term in Section 3.7(a) hereof. “Letter of Credit Fees” shall mean the fees payable in connection with Letters of Credit pursuant to Section 3.4(a) and (b) hereof. “Letter of Credit Maximum Amount” shall mean Two Million Five Hundred Thousand Dollars ($2,500,000). “Letter of Credit Obligations” shall mean at any date of determination, the sum of (a) the aggregate undrawn amount of all Letters of Credit then outstanding, and (b) the aggregate amount of Reimbursement Obligations which remain unpaid as of such date. “Letter of Credit Payment” shall mean any amount paid or required to be paid by the Issuing Lender in its capacity hereunder as issuer of a Letter of Credit as a result of a draft or other demand for payment under any Letter of Credit. “Letter(s) of Credit” shall mean any standby letters of credit issued by Issuing Lender at the request of or for the account of Borrowers (or any of them) pursuant to Article 3 hereof, and shall include all Existing Letters of Credit, which shall be deemed “Letters of Credit” as defined in this Agreement for all purposes of this Agreement and the related Loan Documents, and which shall be secured by all the Collateral Documents. “Leverage Ratio” shall mean as of any date of determination, a ratio the numerator of which is Funded Debt of Sterling and its Consolidated Subsidiaries as of such date and the denominator of which is EBITDA for the Applicable Measuring Period as of such date, in each case as determined in accordance with GAAP. “Liberty Mutual Indemnity Agreement” shall mean that certain General Agreement of Indemnity by RHBL and the Sellers for the benefit of Liberty Mutual Insurance Company, Employers Insurance Company of Wausau, Peerless Insurance Company and any other company that is part of the Liberty Mutual Group dated as of November 15, 2006. “Lien” shall mean any security interest in or lien on or against any property arising from any pledge, assignment, hypothecation, mortgage, security interest, deposit arrangement, trust receipt, conditional sale or title retaining contract, sale and leaseback transaction, Capitalized Lease, consignment or bailment for security, or any other type of lien, charge, encumbrance, title exception, preferential or priority arrangement affecting property (including with respect to stock, any stockholder agreements, voting rights agreements, buy-back agreements and all similar arrangements), whether based on common law or statute. Detroit_801261_9 12 “Loan Documents” shall mean, collectively, this Agreement, the Notes (if issued), the Letter of Credit Agreements, the Letters of Credit, the Guaranty, the Subordination Agreements, the Comerica Intercreditor Agreement, the Collateral Documents, each Hedging Agreement, and any other documents, certificates or agreements that are executed and required to be delivered pursuant to any of the foregoing documents, as such documents may be amended, restated or otherwise modified from time to time. “Majority Lenders” shall mean at any time (a) so long as the Revolving Credit Aggregate Commitment has not been terminated, Lenders holding more than 50.0% of the sum of (i) the Revolving Credit Aggregate Commitment and (b) if the Revolving Credit Aggregate Commitment has been terminated (whether by maturity, acceleration or otherwise), Lenders holding more than 50.0% of the aggregate principal amount then outstanding under the Revolving Credit; provided that, for purposes of determining Majority Lenders hereunder, the Letter of Credit Obligations and principal amount outstanding under the Swing Line shall be allocated among the Revolving Credit Lenders based on their respective Revolving Credit Percentages; provided further that so long as there are fewer than three Lenders, considering any Lender and its Affiliates as a single Lender, “Majority Lenders” shall mean all Lenders. “Majority Revolving Credit Lenders” shall mean Majority Lenders. “Material Adverse Effect” shall mean a material adverse effect on (a) the condition (financial or otherwise), business, performance, operations, properties or prospects of the Credit Parties taken as a whole, (b) the ability of any Credit Party to perform its obligations under this Agreement, the Notes (if issued) or any other Loan Document to which it is a party, or (c) the validity or enforceability of this Agreement, any of the Notes (if issued) or any of the other Loan Documents or the rights or remedies of the Agent or the Lenders hereunder or thereunder. “Mortgages” shall mean the mortgages, deeds of trust and any other similar documents related thereto or required thereby executed and delivered by a Credit Party on the Effective Date pursuant to Section 5.1 hereof, if any, and executed and delivered after the Effective Date by a Credit Party pursuant to Section 7.13 hereof or otherwise, and “Mortgage” shall mean any such document, as such documents may be amended, restated or otherwise modified from time to time. “Multiemployer Plan” shall mean a Pension Plan which is a multiemployer plan as defined in Section 4001(a)(3) of ERISA. “OMC” shall have the meaning set forth in Preamble to this Agreement. “Net Income” shall mean for any period of determination the net income (or loss) of the Sterling and its Consolidated Subsidiaries for such period, as determined in accordance with GAAP.” Detroit_801261_9 13 “Notes” shall mean the Revolving Credit Notes and the Swing Line Note. “PBGC” shall mean the Pension Benefit Guaranty Corporation or any successor thereto. “Pension Plan” shall mean any plan established and maintained by a Credit Party, or contributed to by a Credit Party, which is qualified under Section 401(a) of the Internal Revenue Code and subject to the minimum funding standards of Section 412 of the Internal Revenue Code. “Percentage” shall mean the Revolving Credit Percentage. “Permitted Acquisition” shall mean any acquisition by any Borrower or any Guarantor of all or substantially all of the assets of another Person, or of a division or line of business of another Person, or any Equity Interests of another Person which satisfies and/or is conducted in accordance with the following requirements: (a) Such acquisition is of a business or Person engaged in a line of business which is compatible with, or complementary to, the business of the Borrowers or such Guarantor; (b) If such acquisition is structured as an acquisition of the Equity Interests of any Person, then the Person so acquired shall (X) become a direct Subsidiary of a Borrower or of a Guarantor and the applicable Borrower or the applicable Guarantor shall cause such acquired Person to comply with Section 7.13 hereof, provided, further, that after such acquisition the Person so acquired shall be consolidated in accordance with GAAP with Sterling and its other Consolidated Subsidiaries or (Y) provided that the Credit Parties continue to comply with Section 7.4(a) hereof, be merged with and into such a Borrower or such a Guarantor (and, in the case of such a Borrower, with the applicable Borrower being the surviving entity); (c) If such acquisition is structured as the acquisition of assets, such assets shall be acquired directly by a Borrower or a Guarantor (subject to compliance with Section 7.4(a) hereof); (d) Borrowers shall have delivered to Agent not less than ten (10) (or such shorter period of time agreed to by the Agent) nor more than ninety (90) days prior to the date of such acquisition, notice of such acquisition together with Pro Forma Projected Financial Information, copies of all material documents relating to such acquisition (including the acquisition agreement and any related document), and historical financial information (including income statements, balance sheets and cash flows) covering at least two (2) complete Fiscal Years of the acquisition target, if available, prior to the effective date of the acquisition or the entire credit history of the acquisition target, whichever period is shorter, in each case in form and substance reasonably satisfactory to the Agent; (e) Both immediately before and after the consummation of such acquisition and after giving effect to the Pro Forma Projected Financial Information, no Default or Event of Default shall have occurred and be continuing; Detroit_801261_9 14 (f) Intentionally omitted; (g) The board of directors (or other Person(s) exercising similar functions) of the seller of the assets or issuer of the Equity Interests being acquired shall not have disapproved such transaction or recommended that such transaction be disapproved; (h) All governmental, quasi-governmental, agency, regulatory or similar licenses, authorizations, exemptions, qualifications, consents and approvals necessary under any laws applicable to the Borrower or Guarantor that is making the acquisition, or the acquisition target (if applicable) for or in connection with the proposed acquisition and all necessary non-governmental and other third-party approvals which, in each case, are material to such acquisition shall have been obtained, and all necessary or appropriate declarations, registrations or other filings with any court, governmental or regulatory authority, securities exchange or any other Person, which in each case, are material to the consummation of such acquisition or to the acquisition target, if applicable, have been made, and evidence thereof reasonably satisfactory in form and substance to Agent shall have been delivered, or caused to have been delivered, by Borrowers to Agent; (i) There shall be no actions, suits or proceedings pending or, to the knowledge of any Credit Party threatened against or affecting the acquisition target in any court or before or by any governmental department, agency or instrumentality, which could reasonably be expected to be decided adversely to the acquisition target and which, if decided adversely, could reasonably be expected to have a material adverse effect on the business, operations, properties or financial condition of the acquisition target and its subsidiaries (taken as a whole) or would materially adversely affect the ability of the acquisition target to enter into or perform its obligations in connection with the proposed acquisition, nor shall there be any actions, suits, or proceedings pending, or to the knowledge of any Credit Party threatened against the Credit Party that is making the acquisition which would materially adversely affect the ability of such Credit Party to enter into or perform its obligations in connection with the proposed acquisition; and (j) The purchase price of such proposed new acquisition, computed on the basis of total acquisition consideration paid or incurred, or required to be paid or incurred, with respect thereto, including the amount of Debt (such Debt being otherwise permitted under this Agreement) assumed or to which such assets, businesses or business or Equity Interests, or any Person so acquired is subject and including any portion of the purchase price allocated to any non-compete agreements, (X) is less than Five Million Dollars ($5,000,000), (Y) when added to the purchase price for each other acquisition consummated hereunder as a Permitted Acquisition during the same Fiscal Year as the applicable acquisition (not including acquisitions specifically consented to which fall outside of the terms of this definition), does not exceed Ten Million Dollars ($10,000,000) and (Z) when added to the purchase price for each other acquisition consummated hereunder as a Permitted Acquisition during the term of this agreement (not including acquisitions specifically consented to which fall outside the terms of this definition), does not exceed Ten Million Dollars ($10,000,000). Detroit_801261_9 15 “Permitted Investments” shall mean with respect to any Person: (a) Governmental Obligations; (b) Obligations of a state or commonwealth of the United States or the obligations of the District of Columbia or any possession of the United States, or any political subdivision of any of the foregoing, which are described in Section 103(a) of the Internal Revenue Code and are graded in any of the highest three (3) major grades as determined by at least one Rating Agency; or secured, as to payments of principal and interest, by a letter of credit provided by a financial institution or insurance provided by a bond insurance company which in each case is itself or its debt is rated in one of the highest three (3) major grades as determined by at least one Rating Agency; (c) Banker’s acceptances, commercial accounts, demand deposit accounts, certificates of deposit, other time deposits or depository receipts issued by or maintained with any Lender or any Affiliate thereof, or any bank, trust company, savings and loan association, savings bank or other financial institution whose deposits are insured by the Federal Deposit Insurance Corporation and whose reported capital and surplus equal at least $250,000,000, provided that such minimum capital and surplus requirement shall not apply to demand deposit accounts maintained by any Credit Party in the ordinary course of business; (d) Commercial paper rated at the time of purchase within the two highest classifications established by not less than two Rating Agencies, and which matures within 270 days after the date of issue; (e) Secured repurchase agreements against obligations itemized in paragraph (a) above, and executed by a bank or trust company or by members of the association of primary dealers or other recognized dealers in United States government securities, the market value of which must be maintained at levels at least equal to the amounts advanced; and Detroit_801261_9 16 (f) Any fund or other pooling arrangement which exclusively purchases and holds the investments itemized in (a) through (e) above. “Permitted Liens” shall mean with respect to any Person: (a) Liens for (i) taxes or governmental assessments or charges or (ii) customs duties in connection with the importation of goods to the extent such Liens attach to the imported goods that are the subject of the duties, in each case (x) to the extent not yet due, (y) as to which the period of grace, if any, related thereto has not expired or (z) which are being contested in good faith by appropriate proceedings, provided that in the case of any such contest, any proceedings for the enforcement of such liens have been suspended and adequate reserves with respect thereto are maintained on the books of such Person in conformity with GAAP; (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, processor’s, landlord’s liens or other like liens arising in the ordinary course of business which secure obligations that are not overdue for a period of more than 30 days or which are being contested in good faith by appropriate proceedings, provided that in the case of any such contest, (x) any proceedings commenced for the enforcement of such Liens have been suspended and (y) appropriate reserves with respect thereto are maintained on the books of such Person in conformity with GAAP; (c) any attachment or judgment lien that remains unpaid, unvacated, unbonded or unstayed by appeal or otherwise for a period ending on the earlier of (i) thirty (30) consecutive days from the date of its attachment or entry (as applicable) or (ii) the commencement of enforcement steps with respect thereto, other than the filing of notice thereof in the public record; (d) minor survey exceptions or minor encumbrances, easements or reservations, or rights of others for rights-of-way, utilities and other similar purposes, or zoning or other restrictions as to the use of real properties, or any interest of any lessor or sublessor under any lease permitted hereunder which, in each case, does not materially interfere with the business of such Person; (e) Liens arising in connection with worker’s compensation, unemployment insurance, old age pensions and social security benefits and similar statutory obligations (excluding Liens arising under ERISA), provided that no enforcement proceedings in respect of such Liens are pending and provisions have been made for the payment of such liens on the books of such Person as may be required by GAAP; and (f) continuations of Liens that are permitted under subsections (a)-(e) hereof, provided such continuations do not violate the specific time periods set forth in subsections (b) and (c) and provided further that such Liens do not extend to any additional property or assets of any Credit Party or secure any additional obligations of any Credit Party. Detroit_801261_9 17 Regardless of the language set forth in this definition, no Lien over the Equity Interests of any Credit Party granted to any Person other than to Agent for the benefit of the Lenders shall be deemed a “Permitted Lien” under the terms of this Agreement. “Person” shall mean a natural person, corporation, limited liability company, partnership, limited liability partnership, trust, incorporated or unincorporated organization, joint venture, joint stock company, firm or association or a government or any agency or political subdivision thereof or other entity of any kind. “Pledge Agreement(s)” shall mean any pledge agreement executed and delivered by a Credit Party on the Effective Date pursuant to Section 5.1 hereof, if any, and executed and delivered from time to time after the Effective Date by any Credit Party pursuant to Section 7.13 hereof or otherwise, and any agreements, instruments or documents related thereto, in each case in form and substance satisfactory to Agent amended, restated or otherwise modified from time to time. “Pricing Leverage Ratio” shall mean as of any date of determination, a ratio the numerator of which is Average Total Debt of Sterling and its Consolidated Subsidiaries as of such date minus cash and cash equivalents of Sterling and its Consolidated Subsidiaries and the denominator of which is EBITDA for the Applicable Measuring Period as of such date, in each case as determined in accordance with GAAP. “Prime-based Advance” shall mean an Advance which bears interest at the Prime-based Rate. “Prime-based Rate” shall mean, for any day, that rate of interest which is equal to the sum of the Applicable Margin plus the greater of (i) the Prime Rate, and (ii) the Alternate Base Rate. “Prime Rate” shall mean the per annum rate of interest announced by the Agent, at its main office from time to time as its “prime rate” (it being acknowledged that such announced rate may not necessarily be the lowest rate charged by the Agent to any of its customers), which Prime Rate shall change simultaneously with any change in such announced rate. “Pro Forma Projected Financial Information” shall mean, as to any proposed acquisition, a statement executed by the Borrower undertaking the acquisition (supported by reasonable detail) setting forth the total consideration to be paid or incurred in connection with the proposed acquisition, and pro forma combined projected financial information for the Credit Parties and the acquisition target (if applicable), consisting of projected balance sheets as of the proposed effective date of the acquisition and as of the end of at least the next succeeding two (2) Fiscal Years following the acquisition and projected statements of income and cash flows for each of those years, including sufficient detail to permit calculation of the ratios described in Section 7.9 hereof, as projected as of the effective date of the acquisition and as of the ends of those Fiscal Years and accompanied by (i) a statement setting forth a calculation of the ratio so described, (ii) a statement in reasonable detail specifying all material assumptions underlying the projections and (iii) such other information as the Agent or the Lenders shall reasonably request. Detroit_801261_9 18 “Purchasing Lender” shall have the meaning set forth in Section 13.12. “Quoted Rate” shall mean the rate of interest per annum offered by the Swing Line Lender in its sole discretion with respect to a Swing Line Advance and accepted by the Borrowers. “Quoted Rate Advance” means any Swing Line Advance which bears interest at the Quoted Rate. “Rating Agency” shall mean Moody’s Investor Services, Inc., Standard and Poor’s Ratings Services, their respective successors or any other nationally recognized statistical rating organization which is acceptable to the Agent. “Register” is defined in Section 13.8(g) hereof. “Reimbursement Obligation(s)” shall mean the aggregate amount of all unreimbursed drawings under all Letters of Credit (excluding for the avoidance of doubt, reimbursement obligations that are deemed satisfied pursuant to a deemed disbursement under Section 3.6(a)). “Request for Advance” shall mean a Request for Revolving Credit Advance or a Request for Swing Line Advance, as the context may indicate or otherwise require. “Request for Revolving Credit Advance” shall mean a request for a Revolving Credit Advance issued by the Borrowers under Section 2.3 of this Agreement in the form attached hereto as Exhibit A. “Request for Swing Line Advance” shall mean a request for a Swing Line Advance issued by the Borrowers under Section 2.5(b) of this Agreement in the form attached hereto as Exhibit D. “Requirement of Law” shall mean as to any Person, the certificate of incorporation and bylaws, the partnership agreement or other organizational or governing documents of such Person and any law, treaty, rule or regulation or determination of an arbitration or a court or other governmental authority, in each case applicable to or binding upon such Person or any of its property or to which such Person or any of its property is subject. “Responsible Officer” shall mean, with respect to any Person, the chief executive officer, chief financial officer, treasurer, president or controller of such Person, or with respect to compliance with financial covenants, the chief financial officer or the treasurer of such Person, or any other officer of such Person having substantially the same authority and responsibility. Detroit_801261_9 19 “Revolving Credit” shall mean the revolving credit loans to be advanced to Borrowers by the applicable Revolving Credit Lenders pursuant to Article 2 hereof, in an aggregate amount (subject to the terms hereof), not to exceed, at any one time outstanding, the Revolving Credit Aggregate Commitment. “Revolving Credit Advance” shall mean a borrowing requested by Borrowers and made by the Revolving Credit Lenders under Section 2.1 of this Agreement, including without limitation any readvance, refunding or conversion of such borrowing pursuant to Section 2.3 hereof and any deemed disbursement of an Advance in respect of a
